Title: To James Madison from Anthony Terry, 22 July 1802 (Abstract)
From: Terry, Anthony
To: Madison, James


22 July 1802, Cadiz. Reports that Yznardy arrived from Philadelphia on 20 July. “The Quaranteen to which American Vessels [are] here subjected & which Mr: Yznardy is now performing, imposes on me the unwelcome Duty of informing you of the Capture of the Brig Franklin of Philadelphia by a Tripolitan Corsair: the particulars … are contained in the inclosed Copy of a Letter from Mr: J: Gavino. … Permit me Sir, to suggest that according to the prevailing Opinion amongst the well informed here, the protection of our Commerce against the Ravages of these Pirates would be more efficaciously accomplished by light Brigs well mann’d & armed than by larger Vessels, which from their to great Draught of Water are incapable of approaching the Coasts within a sufficient degree of proximity.” Reports that the royal wedding of the prince of Asturias to the princess of Sicily, daughter of the king of Naples, and that of the prince of Naples and a Spanish infanta, will take place at Barcelona late in September. The court, foreign diplomats, and others, numbering about twelve thousand people, will leave Madrid on 12 Aug. “Vast preparations are makeing & an enormous expence will be incurred in this Celebration, while the long accumulating Arrearag⟨es⟩ of the Navy are to remain unpaid.”
 

   
   RC and enclosure (DNA: RG 59, CD, Cadiz, vol. 1). RC 3 pp.; docketed by Brent as received 3 Oct.



   
   Gavino’s letter to Terry, 12 July 1802 (1 p.), reported the capture of the Franklin and added that “probably one of our State Ships will shortly call off your Port in order that our trade may come out & go some distance with safety.”



   
   A full transcription of this document has been added to the digital edition.

